                                                                 Case 2:19-cv-01990-APG-NJK Document 10 Filed 12/06/19 Page 1 of 2



                                                             1    FISHER & PHILLIPS LLP
                                                                  BRIAN L. BRADFORD, ESQ.
                                                             2    Nevada Bar No. 9518
                                                                  300 S. Fourth Street
                                                             3
                                                                  Suite 1500
                                                             4    Las Vegas, NV 89101
                                                                  Telephone: (702) 252-3131
                                                             5    E-Mail Address: bbradford@fisherphillips.com
                                                                  Attorney for Defendant,
                                                             6    Cygnus Home Service, LLC
                                                             7
                                                                                       UNITED STATES DISTRICT COURT
                                                             8
                                                                                               DISTRICT OF NEVADA
                                                             9
                                                                  ALICIA BOYD-BROWN, an Individual;      )           Case No. 2:19-cv-01990-APG-NJK
                                                            10                                           )
                                                                                          Plaintiff,     )           STIPULATION AND ORDER TO
                                                            11                                           )           EXTEND TIME TO RESPOND
                                                                  v.                                     )           TO COMPLAINT PURSUANTTO
fisher & philliips llp
                         300 S. Fourth Street, Suite 1500




                                                            12                                           )           LR IA 6-1(a) AND LR 7-1
                           Las Vegas, Nevada 89101




                                                            13    CYGNUS HOME SERVICE, LLC, a            )                  (First Request)
                                                                  Foreign Limited-Liability Company;     )
                                                            14    SCHWAN’S FOOD SERVICE, INC., a         )
                                                                  Foreign Corporation; DOES I-X; and ROE )
                                                            15    CORPORATIONS I-X.                      )
                                                                                                         )
                                                            16                            Defendants.    )
                                                            17    ____________________________________ )

                                                            18            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                            19    record that Defendants will have an extension of time up to and including December
                                                            20    20, 2019 to answer or otherwise respond to Plaintiff’s Complaint. Pursuant to LR IA 6-
                                                            21    1(a), and to address the concern identified by the Court in its Order (ECF No. 9),
                                                            22    Defendants require additional time to investigate and verify its proposed responses to
                                                            23    the factual allegations contained in Plaintiff’s Complaint, including responses to
                                                            24    individuals identified as being involved in the allegations. This is the first
                                                            25    ///
                                                            26    ///
                                                            27    ///
                                                            28    ///

                                                                                                              -1–
                                                                  FP 36706942.1
                                                                 Case 2:19-cv-01990-APG-NJK Document 10 Filed 12/06/19 Page 2 of 2



                                                             1    request for an extension of this deadline.

                                                             2    FISHER & PHILLIPS LLP                         HKM EMPLOYMENT ATTORNEYS LLP

                                                             3
                                                                  /s/ Brian L. Bradford, Esq.                   /s/ Marta D. Kurshumova, Esq.
                                                             4
                                                                  BRIAN L. BRADFORD, ESQ.                       Jenny L. Foley, Ph.D., Esq.
                                                             5    300 South Fourth Street                       Marta D. Kurshumova, Esq.
                                                                  Suite 1500                                    1785 E. Sahara Ave., Suite 300
                                                             6    Las Vegas, Nevada 89101                       Las Vegas, NV 89104
                                                                  Attorneys for Defendant                       Attorneys for Plaintiff
                                                             7    Cygnus Home Service, LLC
                                                             8

                                                             9
                                                                                                        IT IS SO ORDERED:
                                                            10
                                                                                                        ______________________________________
                                                            11                                          UNITED STATES MAGISTRATE JUDGE
fisher & philliips llp
                         300 S. Fourth Street, Suite 1500




                                                            12                                                 December 9, 2019
                                                                                                        Dated:__________________________
                           Las Vegas, Nevada 89101




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                               -2–
                                                                  FP 36706942.1
